DETAILED ACTION
	This Office Action is in response to the amendment filed on November 19, 2021. Claims 1 - 20 are presented for examination. Claims 1 - 3, 5, 8 - 12, 15, and 18 - 20 are rejected and this Office Action is being made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on November 19, 2021 has been entered an considered by the examiner. While the specification filed on November 19, 2021 and considered, please see below with regards to the Examiner’s Note.

Examiner’s Note
While the filed specification appears to overcome the objections to the specification and drawing, the specification filed on November 19, 2021 does not show the previous elements which are amended out, and the elements underlined to be amended in. In other words, the specification filed appears to be a clean version, in which it should be labeled “Please replace paragraph [0055] with the following:” or have a marked up copy of the specification which provides clarification to what is being amended.

Response to Arguments
Applicant's arguments filed on November 19, 2021 have been fully considered but they are not persuasive. 

With regards to claims 1, 11, 20 and the rejections under 35 U.S.C. 103, the applicant argues that Miranda does not disclose computer-generated designs with regards to the limitation of “executing, via a simulation suggestion engine, at least one analysis tool to determine at least one characteristic of a computer-generated design”, as Miranda, based on the claim mapping in the previous Office Action, would have to disclose the idea of analyzing the performance of the individual components to determine a characteristic of a computer-generated design.

The examiner respectfully disagrees. In addition to the teachings in the previous Office Action and for clarification, the characterization of the individual component in the design is obtained in the timing and activity analysis performed, using created netlists of the components, as paragraph [0100] discloses components, for 
The combination of Miranda and Bobok discloses the features of claims 1, 11, and 20, and thus the rejections under 35 U.S.C. 103 are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 

Claims 1 - 3, 5, 8, 9, 11, 12, 15, and 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miranda et al. (U.S. PG Pub 2009/0031268 A1), hereinafter “Miranda”, and further in view of Bobok et al. (U.S. PG Pub 2015/0310154 A1), hereinafter “Bobok”.

As per claim 1, Miranda discloses:
executing, via a simulation suggestion engine, at least one analysis tool to determine at least one characteristic of a computer-generated design (Miranda, paragraph [0030] discloses obtaining properties of an electronic system based on performing an analysis on individual components, and calibrating the properties of the components if necessary, as disclosed in paragraph [0032]. In addition, paragraph [0100] discloses components in the form of transistors, in a SPICE netlist, with paragraph [0129] adding combining the result of the analysis of each component’s characterization to obtain the system characteristics or attributes to compare with the specifications, and paragraph [0141] discloses an analysis performed using Monte Carlo (MC) simulation on the netlists for the components and the netlist of the logic block to calculate power and timing information of each netlist.)
  
Miranda does not expressly disclose:
selecting, via the simulation suggestion engine, at least one simulation tool based on the at least one characteristic; and
causing simulation information related to the at least one simulation tool to be displayed at a client device via a graphical user interface.

Bobok however discloses:
(Bobok, paragraph [0028] discloses testing scenarios using factors including model size, in which a simulation engine or formal engine is used for the testing, and paragraph [0081] adds different properties of a design and user requirements are used to determine the selection of the engine.)

causing simulation information related to the at least one simulation tool to be displayed at a client device via a graphical user interface (Bobok, paragraph [0007] discloses outputting a result from the engine used to verify the design and displaying the result, and paragraph [0036] discloses displaying the output in a display area.)

Before the effective filing date of the claimed invention, it would have obvious to one of ordinary skill in the art to combine the simulation and obtaining properties of a component in a system teaching of Miranda with the selection of a simulation engine or formal engine to perform functions, as disclosed in Bobok. The motivation to do so would have been because Bobok discloses the benefit of tools that combine high speed and high capacity similar to simulation tools, along with the exhaustiveness of formal analysis within a relatively intuitive and easy to use system (Bobok, paragraph [0021]).

As per claim 20, Miranda discloses:
	a memory that includes instructions (Miranda, paragraph [0038] discloses a type of memory storing instructions for a processor to execute.)
	
	a processor that is coupled to the memory and upon executing the instructions, perform the steps of (Miranda, paragraph [0038] discloses a processor executing instructions from a form of memory.)

executing, via a simulation suggestion engine, at least one analysis tool to determine at least one characteristic of a computer-generated design (Miranda, paragraph [0030] discloses obtaining properties of an electronic system based on performing an analysis on individual components, and calibrating the properties of the components if necessary, as disclosed in paragraph [0032]. In addition, paragraph [0100] discloses components in the form of transistors, in a SPICE netlist, with paragraph [0129] adding combining the result of the analysis of each component’s characterization to obtain the system characteristics or attributes to compare with the specifications, and paragraph [0141] discloses an analysis performed using Monte Carlo (MC) simulation on the netlists for the components and the netlist of the logic block to calculate power and timing information of each netlist.)

Miranda does not expressly disclose:
selecting, via the simulation suggestion engine, at least one simulation tool based on the at least one characteristic; and
causing simulation information related to the at least one simulation tool to be displayed at a client device via a graphical user interface.

Bobok however discloses:
selecting, via the simulation suggestion engine, at least one simulation tool based on the at least one characteristic (Bobok, paragraph [0028] discloses testing scenarios using factors including model size, in which a simulation engine or formal engine is used for the testing, and paragraph [0081] adds different properties of a design and user requirements are used to determine the selection of the engine.)

causing simulation information related to the at least one simulation tool to be displayed at a client device via a graphical user interface (Bobok, paragraph [0007] discloses outputting a result from the engine used to verify the design and displaying the result, and paragraph [0036] discloses displaying the output in a display area.)

Before the effective filing date of the claimed invention, it would have obvious to one of ordinary skill in the art to combine the simulation and obtaining properties of a component in a system teaching of Miranda with the selection of a simulation engine or formal engine to perform functions, as disclosed in Bobok. The motivation 

For claim 2: The combination of Miranda and Bobok discloses claim 2: The computer-implemented method of claim 1, wherein:
the simulation information comprises a name of the at least one simulation tool and a set of simulation parameters for the at least one simulation tool (Bobok, paragraph [0087] discloses a design with certain parameter that indicates that a simulation engine is selected, while the same design with different parameters indicates a formal analysis is selected.)

Before the effective filing date of the claimed invention, it would have obvious to one of ordinary skill in the art to combine the simulation and obtaining properties of a component in a system teaching of Miranda with the selection of a simulation engine or formal engine to perform functions, as disclosed in Bobok and the additional teaching of parameters associated with the simulation engine and a different set of parameters for the formal engine in Bobok. The motivation to do so would have been because Bobok discloses the benefit of tools that combine high speed and high capacity similar to simulation tools, along with the exhaustiveness of formal analysis within a relatively intuitive and easy to use system (Bobok, paragraph [0021]).

For claim 3: The combination of Miranda and Bobok discloses claim 3: The computer-implemented method of claim 1, wherein:
the at least one analysis tool comprises a feature detection tool configured to detect a predetermined feature in the computer-generated design (Bobok, paragraph [0085] discloses constraints or size of a design used to determine the relevant engine to test the design.)

Before the effective filing date of the claimed invention, it would have obvious to one of ordinary skill in the art to combine the simulation and obtaining properties of a component in a system teaching of Miranda with 

For claim 5: The combination of Miranda and Bobok discloses claim 5: The computer-implemented method of claim 1, wherein:
 the at least one analysis tool comprises an object detection tool configured to identify an object type included in the computer-generated design (Bobok, paragraph [0087] discloses an example of a design with a number of flip flops (circuit elements) with different scenarios associated with it and used in determining the engine, with the circuit element of flip flops determined as being in the design.)

Before the effective filing date of the claimed invention, it would have obvious to one of ordinary skill in the art to combine the simulation and obtaining properties of a component in a system teaching of Miranda with the selection of a simulation engine or formal engine to perform functions, as disclosed in Bobok and the additional teaching of identifying a type of component in the design, also disclosed in Bobok. The motivation to do so would have been because Bobok discloses the benefit of tools that combine high speed and high capacity similar to simulation tools, along with the exhaustiveness of formal analysis within a relatively intuitive and easy to use system (Bobok, paragraph [0021]).

For claim 8: The combination of Miranda and Bobok discloses claim 8: The computer-implemented method of claim 1, further comprising: 
identifying, via the simulation suggestion engine, a set of simulation parameters for the at least one simulation tool based on at least one object type included in the computer-generated design (Bobok, paragraph [0087] discloses scenarios associated with the design, in terms of the signals, length and cycles that indicates if the simulation engine or formal analysis engine is used.)
The scenarios are interpreted as parameters, as they can be received from a user according to paragraph [0084]).

loading the set of simulation parameters into the at least one simulation tool (Bobok, paragraph [0089] - [0091] discloses interpretation of user indications, scenarios and constraints are also used to invoke the proper tool for execution, also indicated in element 608 in FIG. 6 regarding adapting the input.)

Before the effective filing date of the claimed invention, it would have obvious to one of ordinary skill in the art to combine the simulation and obtaining properties of a component in a system teaching of Miranda with the selection of a simulation engine or formal engine to perform functions, as disclosed in Bobok and the additional teaching of parameters for the identified component in the design, also disclosed in Bobok. The motivation to do so would have been because Bobok discloses the benefit of tools that combine high speed and high capacity similar to simulation tools, along with the exhaustiveness of formal analysis within a relatively intuitive and easy to use system (Bobok, paragraph [0021]).

For claim 9: The combination of Miranda and Bobok discloses claim 9: The computer-implemented method of claim 8, further comprising:
executing the at least one simulation tool (Bobok, paragraph [0094] discloses executing the selected engine based on the input.)

Before the effective filing date of the claimed invention, it would have obvious to one of ordinary skill in the art to combine the simulation and obtaining properties of a component in a system teaching of Miranda with the selection of a simulation engine or formal engine to perform functions, as disclosed in Bobok and the additional teaching of the execution of the selected engine, also disclosed in Bobok. The motivation to do so would have been because Bobok discloses the benefit of tools that combine high speed and high capacity similar to simulation tools, along with the exhaustiveness of formal analysis within a relatively intuitive and easy to use system (Bobok, paragraph [0021]).

As per claims 11, 12, 15, 18, and 19, note the rejections of claims 1, 2, 5, 8, and 9 above. The instant claims 11, 12, 15, 18, and 19 recite substantially the same limitations as the above rejected claims 1, 2, 5, 8, and 9, and are therefore rejected under the same prior art teachings.

Allowable Subject Matter
Claims 4, 6, 7, 10, 13, 14, 16, and 17 are dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art of Miranda et al. (U.S. PG Pub 2009/0031268 A1) performing analysis on individual components to obtain characteristics of a system, Bobok et al. (U.S. PG Pub 2015/0310154 A1) disclosing selecting a relevant engine (simulation engine or formal analysis engine), Lam et al. (U.S. PG Pub 2014/0365180 A1) adding a simulation tool selected to perform energy simulation for a building, Tryon III et al. (U.S. Patent 8,285,522 B1) adds an aspect ratio regarding thin layer shapes.
However, none of the references taken either alone or in combination with the prior art of record discloses:

Claims 4 and 14, wherein selecting the at least one simulation tool comprises identifying the at least one simulation tool via a feature mapping table that maps the predetermined feature to the at least one simulation tool.

Claims 6 and 16, wherein the object detection tool implements machine learning functionality to identify the object type included in the computer-generated design.

Claims 7 and 17, wherein selecting the at least one simulation tool comprises identifying the at least one simulation tool via an object mapping table that maps the object type to the at least one simulation tool.



Claim 13, wherein the at least one analysis tool comprises an aspect ratio tool configured to detect thin features in the computer-generated design.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage 





/Cedric Johnson/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        
February 18, 2022